Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1 and 10 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 10 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 6, 7, 8, 9, 10, 13, 15, 16, 17, 18, 19, 20, 21, 22, 24, 26 are allowed.
The most pertinent prior arts are Sorimachi and Mitsuyoshi. These prior arts teach many of the limitations of the claimed invention except for “a spacing between the first interconnect portion and the second interconnect portion of the two mutually adjacent interconnect portions in each pair of two mutually adjacent interconnect portions, including the bent portions or curved portions of the first pattern and the second pattern, is approximately constant throughout an entire length of the two mutually adjacent interconnect portions in each pair of two mutually adjacent interconnect portions of the plurality of linear conductors.” This can be seen in Figures 3 and 4 of the claimed invention. Having a constant spacing between the conductive leads and interconnect portions reduces the interference between elements. The prior arts teach a spacing between elements, but the spacing is not constant along the entire length of the leads. There is no evidence within the prior arts that anticipate nor render obvious having a constant spacing between the leads between the first and second surface. For this reason, the claims are now allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863